UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 8, 2011 PriceSmart, Inc. (Exact name of registrant as specified in its charter) Delaware 000-22793 33-0628530 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9740 Scranton Road, San Diego, CA 92121 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: (858) 404-8800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2)(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On September 8, 2011, PriceSmart, Inc. issued a press release regarding its sales for the month of August 2011.A copy of the press release is furnished herewith as Exhibit 99.1.Pursuant to the rules and regulations of the Securities and Exchange Commission, such exhibit and the information set forth therein and herein shall be deemed “furnished” and not “filed” for purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section. Item 8.01.Other Events On August 19, 2011, PriceSmart, Inc successfully opened its first warehouse club in Colombia.This warehouse club, located in Barranquilla, brings to 29 the total number of warehouse clubs in operation by the Company. Item 9.01.Financial Statements and Exhibits. (d) The following exhibit is furnished herewith: Exhibit No. Description Press Release of PriceSmart, Inc. dated September 8, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 8, 2011 /S/JOHN M. HEFFNER John M. Heffner Executive Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) EXHIBIT INDEX Exhibit Number Description Press Release of PriceSmart, Inc. dated September 8, 2011. PriceSmart Announces August Sales; Opening of a New Warehouse Club in Colombia Also Announced San Diego, CA (September 8, 2011) – PriceSmart, Inc. (NASDAQ: PSMT, www.pricesmart.com) today announced that for the month of August 2011 net sales increased 21.5% to $148.3 million, from $122.1 million in August a year earlier.For the twelve months ended August 31, 2011, net sales increased 22.7% to $1,675.2million from $1,365.8 million for the twelve months ended August 31, 2010.There were 29 warehouse clubs in operation at the end of August 2011 and 27 warehouse clubs in operation at the end of August 2010. For the five weeks ended September 4, 2011, comparable warehouse sales for the 27 warehouse clubs open at least 13 1/2 full months increased 17.7%, compared to the same five-week period last year.For the fifty-two week period ended September 4, 2011, comparable warehouse sales increased 18.1%, compared to the same fifty-two week period a year ago. PriceSmart also announced that on August 19, 2011 the Company successfully opened its first warehouse club in Colombia.This warehouse club, located in Barranquilla, brings to 29 the total number of warehouse clubs in operation by the Company. About PriceSmart PriceSmart, headquartered in San Diego, owns and operates U.S.-style membership shopping warehouse clubs in Latin America and the Caribbean, selling high quality merchandise at low prices to PriceSmart members. PriceSmart now operates 29 warehouse clubs in 12 countries and one U.S. territory (five in Costa Rica; four each in Panama and Trinidad; three each in Guatemala and Dominican Republic; two each in El Salvador and Honduras; and one each in Aruba, Barbados, Colombia, Jamaica, Nicaragua and the United States Virgin Islands). This press release may contain forward-looking statements concerning the Company's anticipated future revenues and earnings, adequacy of future cash flow and related matters.These forward-looking statements include, but are not limited to, statements containing the words “expect,” “believe,” “will,” “may,” “should,” “project,” “estimate,” “anticipated,” “scheduled,” and like expressions, and the negative thereof.These statements are subject to risks and uncertainties that could cause actual results to differ materially, including the following risks: the Company’s financial performance is dependent on international operations which exposes the Company to various risks; any failure by the Company to manage its widely dispersed operations could adversely affect its business; the Company faces significant competition; the Company may encounter difficulties in the shipment of, and risks inherent in the acquisition andimportation of, merchandise to its warehouse clubs; the Company is exposed to weather and other natural disaster risks; declines in the economies of the countries in which the Company operates its warehouse clubs would harm its business; a few of the Company's stockholders own nearly 33% of the Company's voting stock, which may make it difficult to complete some corporate transactions without their support and may impede a change in control; the loss of key personnel could harm the Company’s business; the Company is subject to volatility in foreign currency exchange; the Company faces the risk of exposure to product liability claims, a product recall and adverse publicity; a determination that the Company's long-lived or intangible assets have been impaired could adversely affect the Company's future results of operations and financial position; although the Company takes steps to continuously review, enhance, and implement improvements to its internal controls, there may be material weaknesses or significant deficiencies that the Company has not yet identified; as well as the other risks detailed in the Company's U.S. Securities and Exchange Commission (“SEC”) reports, including the Company's Annual Report on Form 10-K filed for the year ended August31, 2010 filed pursuant to the Securities Exchange Act of 1934 on November 9, 2010.We assume no obligation and expressly disclaim any duty to update any forward-looking statement to reflect events or circumstances after the date of this presentation or to reflect the occurrence of unanticipated events. For further information, please contact John M. Heffner, Principal Financial Officer and Principal Accounting Officer (858) 404-8826.
